Citation Nr: 1811392	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for prostate cancer from May 1, 2008 to February 11, 2013, and in excess of 20 percent from February 12, 2013 to January 12, 2017. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously considered this appeal in November 2016, and remanded this issue for further development in order to conduct an updated VA examination. That development was completed, and the case returned to the Board for further appellate review.  The Board also notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were previously remanded by the Board, but have since been granted by the RO in a May 2017 rating decision. Consequently, these issues are no longer on appeal to the Board.

In the May 2017, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating effective February 12, 2013 and 100 percent rating for the period from January 13, 2017.  The Board notes that while the RO did grant an increase in rating; such rating is not considered a full grant of benefits sought, and thus the Veteran's claim for increased rating for the period prior to January 13, 2017, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for prostate adenocarcinoma, the RO granted service connection for adenocarcinoma of the prostate with voiding dysfunction and assigned a 100 percent evaluation effective from January 2008 to April 30, 2008.  A 10 percent evaluation was assigned from May 1, 2008.  Following the Board's November 2016 Remand, the AOJ granted a 20 percent rating effective February 12, 2013 and a 100 percent rating effective January 13, 2017.  The Veteran was last afforded a VA examination in March 2017.  

The Veteran's prostate cancer is evaluated under DC 7528 wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  38 C.F.R. § 4.115b, DC 7528, Note (2017).  If there has been no local recurrence or metastasis, the residuals of prostate cancer is rated upon voiding dysfunction or renal dysfunction, whichever is predominant. Id.  The beginning of the convalescence period is predicated upon the "cessation" of cancer treatment. See, e.g., Tatum, 26 Vet. App. at 448-50 (holding that cessation of treatment occurred on the date the malignant neoplasm was removed by surgery). 

Here, the Veteran reportedly concluded radiation therapy for prostate cancer in 2007, however in light of his most recent PSA level of 7.25, the examiner determined that he has active disease.  See VA examination report dated in March 2017.  However, the treatment records reflect that the Veteran's PSA level has been rising since at least September 2013.  See, e.g., private treatment record dated September 2015.  A March 2014 private treatment record reflects that the Veteran was advised that he had a recurrence of his cancer.  The September 2015 private treatment records note that the Veteran was in biochemical relapse and required continued surveillance.  The record reflects that there is no clear breakpoint between "normal" and "abnormal" PSA levels, and that other factors such as symptomatology, bone scans, and CT scans are important considerations.

Thus, based upon the above, the Board requires clarifying medical opinion based upon review of the claims folder as to whether the Veteran's prostate cancer underwent remission following the cessation of his radiation therapy and, if so, the date that it is factually ascertainable that his prostate cancer recurred.  The need for additional examination of the Veteran is left to the discretion of the VA examiner.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2012 from the West Palm Beach VAMC.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, dated since January 2016.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the electronic claims folder to an appropriate medical professional for clarifying medical opinion.  The need for additional examination of the Veteran is left to the discretion of the VA examiner.

A complete copy of the REMAND must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should specifically indicate whether the Veteran's prostate cancer went into remission following the cessation of radiation therapy in 2007 and, if so, provide the date when it is factually ascertainable that the Veteran's prostate cancer recurred.  In providing these findings, the examiner is requested to consider, discuss and clarify (if necessary) the following:

* a March 2014 private treatment record indicating that the Veteran was advised that he had a recurrence of his cancer;

* a September 2015 private treatment record noting that the Veteran was in biochemical relapse;

* a December 2015 private treatment record indication of PSA levels of 2.18. 2.71. 3.02. 4.85. 5.3. and 5.87; and 

* the January 2016 bone scan and CT scan. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim).  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




